NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CRAIG ROSS; NATALIE OPERSTEIN,                  No. 19-55900

                Plaintiffs-Appellants,          D.C. No. 2:17-cv-04149-ODW-JC

 v.
                                                MEMORANDUM*
P. TIMOTHY WHITE; EDMUND G.
BROWN, Jr.; GAVIN NEWSOM;
ANTHONY RENDON; TOM
TORLAKSON; LOU MONVILLE;
REBECCA D. EISEN; FRAMROZE M.
VIRJEE; STEVE RELYEA; SILAS
ABREGO; JANE W. CARNEY; ADAM
DAY; DOUGLAS FAIGIN; DEBRA S.
FARAR; JEAN P. FIRSTENBERG;
LILLIAN KIMBELL; THELMA
MELENDEZ DE SANTA ANA; HUGO N.
MORALES; JOHN NILON; J. LAWRENCE
NORTON; LATEEFAH SIMON; STEVEN
STEPANEK; PETER J. TAYLOR; LUPE C.
GARCIA; MILDRED GARCIA; JOSE LUIS
CRUZ; ANGELA DELLA VOLPE; LORI S
GENTLES; JOHN H. BEISNER; JAMES A.
BUSALACCHI, Jr.; BARRY
PASTERNACK; PHILIP LEE; MONIQUE
SHAY; KIM NORMAN; SHERYL
FONTAINE; ROBERT A. KOCH; EMILY
BONNEY; LANA DALLEY; STEPHEN
MEXAL; FRANZ MUELLER; PATRICIA
SCHNEIDER-ZIOGA; KRISTI KANEL;

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
OFIR TUREL; JACQUELINE FROST; JILL
ROSENBAUM; JUAN CARLOS
GALLEGO; SHAHIN GHAZANSHAHI;
JOHN B. KOEGEL; MICHAEL
LOVERUDE; JUDY KING; COLLEEN
MARIE REGAN; ROBIN GRABOYES;
ELISABETH ANN FRATER; KAMALA D.
HARRIS; XAVIER BECERRA; ROSA
VIRAMONTES; UNKNOWN EEOC DOES
OFFICIALS; UNKNOWN CENTRAL
DISTRICT COURT DOES OFFICIALS;
UNKNOWN COURT OF APPEALS FOR
THE NINTH CIRCUIT DOES OFFICIALS;
UNKNOWN SANTA MONICA SUPERIOR
COURT DOES OFFICIALS; UNKNOWN
CSU DOES OFFICIALS; UNKNOWN
CITY UNIVERSITY OF NEW YORK
DOES OFFICIALS; ANITA DENISE
RAMOS; DOES, 1 -100,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                          Submitted February 15, 2022**

Before:     FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Craig Ross and Natalie Operstein appeal pro se from the district court’s

judgment in their 42 U.S.C. § 1983 action alleging various claims. We have




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         2                                   19-55900
jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391

F.3d 1051, 1056 (9th Cir. 2004). We affirm.

      The district court properly granted summary judgment on plaintiffs’

Fourteenth Amendment due process claim because plaintiffs failed to raise a

genuine dispute of material fact as to whether they had a protected property interest

in a tenured position at California State University Fullerton. See Bd. of Regents of

State Colls. v. Roth, 408 U.S. 564, 577 (1972) (to have a protected property interest

under the Fourteenth Amendment a person must “have a legitimate claim of

entitlement to it”); see also Cal. Code Regs. tit. 5, § 42700(q), (s). Because

plaintiffs failed to raise a triable dispute as to whether they had a protected

property interest, the district court also properly denied injunctive relief. See

Spokeo, Inc. v. Robins, 578 U.S. 330, 339 (2016) (to satisfy the injury-in-fact

requirement, a plaintiff must show that he “suffered an invasion of a legally

protected interest that is concrete and particularized and actual or imminent, not

conjectural or hypothetical” (citation and internal quotation marks omitted)).

      The district court properly dismissed plaintiffs’ claims against defendants

Becerra, Frater, and Graboyes because plaintiffs failed to allege facts sufficient to

show that these defendants’ litigation conduct was objectively baseless or deprived

the litigation of its legitimacy. See Sosa v. DIRECTV, Inc., 437 F.3d 923, 929 (9th

Cir. 2006) (describing the Noerr-Pennington doctrine).


                                           3                                      19-55900
      The district court properly dismissed plaintiffs’ claims against defendants

Viramontes and Ramos because plaintiffs failed to allege facts sufficient to state a

plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are construed liberally, a plaintiff must allege facts

sufficient to state a plausible claim).

      The district court properly dismissed plaintiff’s claims under 42 U.S.C.

§§ 1985 and 1986 because plaintiffs failed to allege facts sufficient to show that

any defendant acted as part of a conspiracy. See Karim-Panahi v. L.A. Police

Dep’t, 839 F.2d 621, 626 (9th Cir. 1988) (to state a valid § 1985 claim, “[a] mere

allegation of conspiracy without factual specificity is insufficient[;]” a § 1986

claim requires a valid § 1985 claim).

      The district court did not abuse its discretion by dismissing plaintiffs’ claims

without leave to amend because amendment would have been futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      The district court did not abuse its discretion by denying plaintiffs’ motion

to extend the scheduling order’s deadline to complete discovery because plaintiffs

did not show good cause for the extension. See Fed. R. Civ. P. 16(b)(4); Johnson

v. Mammoth Recreations, Inc., 975 F.2d 604, 607-10 (9th Cir. 1992) (holding that


                                          4                                    19-55900
modification of a pretrial scheduling order requires a showing of good cause).

      The district court did not abuse its discretion by denying plaintiffs’ motion

to recuse District Judge Wright because plaintiffs failed to demonstrate that a

reasonable person would believe that Judge Wright’s impartiality could be

questioned. See United States v. Hernandez, 109 F.3d 1450, 1453-54 (9th Cir.

1997) (setting forth standard of review and discussing standard for recusal under

28 U.S.C. §§ 144 and 455).

      The district court did not abuse its discretion by awarding costs to

defendants under Federal Rule of Civil Procedure 54(d)(1). See Draper v. Rosario,

836 F.3d 1072, 1087 (9th Cir. 2016) (“We have interpreted Rule 54(d)(1) as

creating a presumption for awarding costs to prevailing parties; the losing party

must show why costs should not be awarded.” (citation and internal quotation

marks omitted)).

      Plaintiffs’ motion to take judicial notice (Docket Entry No. 66) is denied.

      AFFIRMED.




                                          5                                   19-55900